Citation Nr: 0640107	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lumbar disc 
disorder with herniation and radiculopathy.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 










INTRODUCTION

The veteran served on active duty from March 1977 to November 
1989.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

The issue of service connection for lumbar disc disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
written notification from the veteran that effectively 
withdrew his claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
examined given the veteran's expressed intention to withdraw 
the appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

The veteran perfected an appeal concerning a claim of service 
connection for PTSD on an October 2003 VA Form 9, with 
attached statement on a VA Form 21-4138.  Thereafter, the RO 
received an August 2006 VA Form 21-4138, which contained the 
veteran's statement that he was not going to pursue the PTSD 
claim; rather, he was continuing to claim service connection 
for lumbar disc herniation.  The preceding statement complies 
with the requirements in 38 C.F.R. § 20.204, and accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal concerning a claim of service connection for PTSD 
is dismissed.    



REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

A review of the veteran's service medical records shows that 
in February 1981 the veteran had hurt his back; he had been 
screwing in a bolt overhead standing in a crouched position 
when he suddenly had pain on the left aspect of the low back.  
The veteran had been able to stand up slowly, and he 
complained of constant pain.  

Post-service, a September 2002 VA treatment note contained 
the veteran's complaint of low back pain since 1980.  The 
pain had progressively increased to a current level of 10/10. 

The veteran underwent an October 2002 VA examination and was 
diagnosed as having chronic low back pain secondary to disc 
herniation with radiculopathy causing pain down the left leg.  
Though the examiner indicated that the claims file had been 
reviewed, a nexus opinion was not offered.  

A March 2004 report from William R. Bozarth, M.D., on behalf 
of the Spokane Division of Disability Determination Services, 
contained the veteran's report of low back pain commencing 20 
years earlier.  The veteran noted that 2 and 1/2 years earlier 
he had coughed, and since that time he had had recurrent if 
not constant low back pain.  The veteran particularly 
described that in service he had bent under the wing of a F-4 
and experienced immediate low back pain that had lasted for 
two or three months.  He subsequently had some intermittent 
low back pain, but it had not required medical care.  The 
veteran further stated that he would resolve episodes of back 
pain every couple of years with over the counter medication.  

Given the preceding evidence in relation to 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a nexus opinion is necessary because (1) the 
record contains at least competent lay evidence of a current 
symptomatology regarding the ankle, right shoulder, and knee; 
(2) it appears that the veteran's service medical records 
identified that the veteran suffered ankle and right shoulder 
injuries; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
a nexus opinion.  An examiner should 
review the claims file and opine whether 
it is at least as likely as not that a 
current lumbar disc disorder is related to 
military service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.  

2.  Then, the RO should readjudicate the 
veteran's claim of service connection a 
lumbar disc disorder with herniation and 
radiculopathy.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


